               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 ARTHUR STIENER,                   HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                           Civil Action
      v.                               No. 18-8765 (JBS-JS)

 OFFICER J. ROBINSON, et al.,
                                             OPINION
                   Defendants.



APPEARANCES:

Arthur Stiener, Plaintiff Pro Se
7 Serviss Ave
East Brunswick, New Jersey 08816

SIMANDLE, District Judge:

     INTRODUCTION

     Before the Court is Plaintiff Arthur Stiener’s

(“Plaintiff”), submission of a civil rights complaint. [Docket

Entry 1]. At this time, the Court must review the complaint,

pursuant to 28 U.S.C. § 1915 to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court concludes that the

complaint will proceed in part.
II. BACKGROUND

     Plaintiff’s complaint alleges a conspiracy consisting of

extortion and assault during his confinement at Bayside State

Prison, New Jersey. [Docket Entry 1]. The following factual

allegations are taken from the complaint and are accepted for

purposes of this screening only. The Court has made no findings

as to the truth of Plaintiff’s allegations.

     Plaintiff’s incarceration at Bayside began in 2015. He

began noticing after his arrival that several cells on his unit

would remain unlocked during “lockdown” periods and that the

inmates would be free to move about the unit. [Id. at 8]. He

states that many of these inmates were gang members. [Id. at 8-

9]. Plaintiff alleges these inmates told him on one occasion

that they “‘got the door popped’” and would “‘go easy’” on him

the first time because he was new to Bayside. [Id. at 9].

Plaintiff further alleges that they proceeded to explain to him

“‘the way it is here.’” [Id.]. “This was to include payment to

use the phone, and commissary on demand. Plaintiff declined to

pay the runners anything and essentially told them he was

prepared to use violence to protect himself and his property.”

[Id.]. “Plaintiff consciously restricted his activity outside

his cell to movement he considered necessary to avoid

institutional infractions, i.e., work (not voluntary), shower,

meals, and phone usage when he could pay to use it.” [Id.].

                                2
Plaintiff asserts he observed Officer Robinson open cell doors

for the inmates and laugh with them after they took commissary

items from other inmates’ cells. [Id.].

     On approximately November 23, 2015, Plaintiff was waiting

to call his family when Officer Robinson asked him what he was

doing. [Id.]. Plaintiff explained that he was waiting to use the

phone, and Officer Robinson told Plaintiff to go downstairs.

[Id.]. Plaintiff refused, asserting that he would miss his

chance to use the phone if he left. [Id.]. Officer Robinson then

spat on Plaintiff’s shoe in what Plaintiff believed to be an

attempt to provoke Plaintiff into a confrontation. [Id.].

     Shortly after this incident, Plaintiff’s cell was searched

by a friend of Officer Robinson. [Id. at 9-10]. The officer

claimed to have found a finger of a blue glove, allegedly

containing a controlled dangerous substance, on Plaintiff’s bed

in plain view. [Id.]. Before any testing was completed, officers

were claiming the substance was heroin. [Id.]. Plaintiff was

taken to medical and ordered to produce a urine sample. [Id.].

Plaintiff produced three clean urine samples over the next two

days. [Id.]. Special Investigations Division (“SID”) Officer

Gardner interviewed Plaintiff on the third day and informed him

that the substance tested positive for heroin. [Id.]. Plaintiff

told Officer Gardner about the inmate runners and Officer

Robinson and how he believed the substance was planted in his

                                3
cell as retaliation because he had refused to participate in

their “extortion system.” [Id.].

     Plaintiff states that SID investigated and two or three of

the inmate runners were moved to different prisons as a result

of his conversation with Officer Gardner. [Id.]. Other inmates

were moved to different units within Bayside and lost their

runner position. [Id.]. “Then Officer Gardner listened to

plaintiff’s pre-recorded collect phone calls. Officer Gardner

discussed the former and also specifically mentioned to

plaintiff that he listened to one of his phone calls and that

during the call, he could hear another inmate demanding money

for use of the phone.” [Id.]. Plaintiff asked Officer Gardner

for “keep separate” orders to be placed in his file to keep him

away from the inmates involved in the scheme as well as Officer

Robinson. “Officer Gardner told plaintiff that he would ‘take

care of it.’” [Id.].

     Plaintiff’s disciplinary hearing for possession of the

alleged heroin occurred on approximately December 3, 2015.

[Id.]. Officer Robinson escorted him to the hearing along with

an Unknown Sergeant and Unknown Officers 1 & 2. [Id. at 10-11].

The hearing officer, who was filling in for the regular hearing

officer, decided to postpone the hearing after Plaintiff

expressed discomfort revealing his discussions with SID about

Officer Robinson in front of Officer Robinson. [Id. at 11].

                                   4
Officer Robinson then “jerked” Plaintiff’s handcuffed arm

towards the door. [Id.]. Plaintiff asked to speak with the

hearing officer privately as he was afraid to leave with Officer

Robinson. [Id.]. Plaintiff alleges that Officer Robinson then

struck him in the face with a closed fist three times. [Id.].

The sergeant intervened by yelling at Officer Robinson to stop.

[Id.]. Officer Dick pulled the hearing officer out of the room,

and the unknown officers pulled Plaintiff out of the hearing

room. [Id.].

     Plaintiff began requesting to see SID about the assault on

his way back to the medical unit when the sergeant and officers

escorting him “wrenched” Plaintiff’s arms behind his back.

[Id.]. The sergeant threatened to “call a ‘code’ and beat him

worse if he didn’t stop calling out.” [Id.]. When he got back to

segregation, Plaintiff requested medical attention and SID.

[Id.]. The sergeant came to Plaintiff’s cell about thirty

minutes later and said he would let Plaintiff see medical staff

if Plaintiff would stop talking about being assaulted. [Id.].

Plaintiff objected but said he would not talk to SID if the

sergeant would let him talk to medical staff. [Id. at 11-12].

The sergeant allowed Plaintiff to see medical staff about back

pain resulting from his mattress. [Id. at 12]. Officer Probst,

the medical officer, told Plaintiff that “‘we’ll finish what the

other guys started’” if Plaintiff attempted to ask for medical

                                5
attention for anything other than the mattress-related injury.

[Id.]. When in medical, Plaintiff attempted to tell a lieutenant

and rookie officer about the assault. [Id.]. He also told mental

health staff about the assault on two occasions. [Id.].

     Plaintiff’s disciplinary hearing took place on or about

December 7, 2015 with Hearing Officer Ralph. [Id.]. Plaintiff

states he was not permitted to present any evidence or other

defense to the charges. [Id.]. Officer Ralph found him guilty of

the charge and sentenced him to 180 days in administrative

segregation and 180 days loss of commutation time. [Id.].

Plaintiff was held in administrative segregation in New Jersey

State Prison for approximately 160 days before being transferred

back to Bayside in May 2016.1 [Id.].

     When Plaintiff returned to Bayside, a corrections officer,

Mrs. Z, identified Plaintiff as the one who “‘ratted out Rob.’”

[Id. at 12-13]. She warned the unit runners to stay away from

Plaintiff’s cell or they would be fired. [Id. at 13]. On May 5,

2016, Plaintiff saw Office Robinson on his unit and called his

family “and advised that he was in fear for his safety from

Officer Robinson or his co-workers/friends in the facility.”




1 The Court presumes the statement that Plaintiff’s   transfer from
New Jersey State Prison back to Bayside occurred in   “May 2015”
was an error as Plaintiff previously stated that he   entered New
Jersey State Prison to serve out his administrative   segregation
sentence in December 2015.
                                6
[Id.]. Later that day, Plaintiff was moved to a different unit

within the prison where Officer Robinson searched his cell.

[Id.]. After Plaintiff’s cellmate left for the dayroom, Officer

Robinson and Officer Doughtery assaulted Plaintiff. [Id.].

Plaintiff states he was handcuffed at the time. [Id.]. He was

placed in medical segregation before being transferred to

Southern State Correctional Facility (“SSCF”). [Id.].

        Plaintiff received medical attention upon arriving at SSCF

on May 6, 2016. [Id.]. SID Officer Gardner interviewed Plaintiff

and told him that Plaintiff would not be charged with a “street

charge” for assault. [Id.]. Plaintiff stated that he wanted to

press charges against the officers, but, according to Plaintiff,

Officer Gardner said that they’d “‘handle this in-house.’”

[Id.]. Plaintiff tried to give a statement but Officer Gardner

purportedly stated that Plaintiff looked “‘pretty banged up’”

and he would be back later. [Id.]. Plaintiff states Officer

Gardner never returned to take a statement from him regarding

the assault. [Id.]. Plaintiff saw the dentist the next day, May

7, and reported a pain and “clicking” in his jaw. [Id. at 13-

14].2




2 Plaintiff directs the Court to see attached medical records and
requests to SID. [Id. at 13-14]. Other than Plaintiff’s in forma
pauperis application, no attachments to the complaint were
docketed.
                                   7
     Plaintiff had an administrative hearing on May 27, 2016.

[Id. at 14]. Plaintiff asserts that “[b]efore the hearing even

started, [Plaintiff’s] inmate paralegal advised that the Court

line Hearing Officer Mrs. Ralph indicated her intent to find him

guilty and sentence him to the maximum penalty allowed.” [Id.].

Officer Ralph did not permit Plaintiff access to video footage

or a polygraph examination. [Id.]. Plaintiff was found guilty of

assault and refusing a search. [Id.]. Plaintiff alleges SID

Officer Achinko permitted video footage that would have

exonerated Plaintiff and proved Officers Robinson and Dougherty

assaulted him to “loop.” [Id. at 7 ¶ 6].

     Plaintiff argues defendants are engaged in a conspiracy to

deprive him of his rights and have subjected him to extortion,

assault, retaliation, and false arrest or imprisonment. He

alleges defendants have engaged in a “Blue Code” or “Blue Wall

of silence” to protect each other from investigation or

prosecution. He seeks damages in the amount of $1,500,000.

III. STANDARD OF REVIEW

A. Standards for a Sua Sponte Dismissal

     Per the Prison Litigation Reform Act, Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321-66 to 1321-77 (April 26, 1996)

(“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see

28 U.S.C. § 1915(e)(2)(B), seeks redress against a governmental

                                8
employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim

with respect to prison conditions, see 42 U.S.C. § 1997e. The

PLRA directs district courts to sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. This action is subject

to sua sponte screening for dismissal under 28 U.S.C. § 1915

because Plaintiff is a prisoner proceeding in forma pauperis.3

     In determining the sufficiency of a pro se complaint, the

Court must be mindful to construe it liberally in favor of the

plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007)

(following Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

United States v. Day, 969 F.2d 39, 42 (3d Cir. 1992). According

to the Supreme Court’s decision in Ashcroft v. Iqbal, “a

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To survive sua sponte

screening for failure to state a claim,4 the complaint must


3 Although Plaintiff is no longer in custody, the screening
provisions of the PLRA apply because he was confined in a state
prison at the time the complaint was filed.
4 “[T]he legal standard for dismissing a complaint for failure to

state a claim . . . is identical to the legal standard employed
in ruling on 12(b)(6) motions.” Courteau v. United States, 287
F. App’x 159, 162 (3d Cir. 2008) (citing Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000)).
                                9
allege “sufficient factual matter” to show that the claim is

facially plausible. Fowler v. UPMS Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). Moreover, while pro se

pleadings are liberally construed, “pro se litigants still must

allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)

(citation omitted) (emphasis added).

B. Section 1983

     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of his constitutional rights.

Section 1983 provides in relevant part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory
     ... subjects, or causes to be subjected, any citizen of
     the   United   States   or  other   person   within   the
     jurisdiction thereof to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an
     action at law, suit in equity, or other proper proceeding
     for redress ....

§ 1983. Thus, to state a claim for relief under § 1983, a

plaintiff must allege, first, the violation of a right secured

by the Constitution or laws of the United States and, second,

                                10
that the alleged deprivation was committed or caused by a person

acting under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir.

2011).

IV. ANALYSIS

A. Eleventh Amendment

     Plaintiff brings claims against defendants in their

individual and official capacities. The claims against

defendants in their official capacities must be dismissed with

prejudice as barred by the Eleventh Amendment.

     The Eleventh Amendment to the United States Constitution

provides: “The Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by citizens of

another State, or by Citizens or Subjects of any Foreign State.”

U.S. CONST. amend. XI. A suit against a public official “‘in his

or her official capacity is not a suit against the official but

rather is a suit against the official's office . . . .’” Printz

v. United States, 521 U.S. 898, 930–31 (1997) (quoting Will v.

Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)). These

claims are dismissed with prejudice. Claims against defendants

in their individual capacities remain.




                               11
B. Civil Rights Conspiracy Under § 1985

     Plaintiff alleges a civil rights conspiracy under 42 U.S.C.

§ 1985. [Docket Entry 1 ¶ 1(a)]. “Section 1985(3) permits an

action to be brought by one injured by a conspiracy formed ‘for

the purpose of depriving, either directly or indirectly, any

person or class of persons of the equal protection of the laws,

or of equal privileges and immunities under the laws.’” Farber

v. City of Paterson, 440 F.3d 131, 134 (3d Cir. 2006) (quoting

42 U.S.C. § 1985(3)). The Supreme Court has “emphasized that

because § 1985(3) requires the ‘intent to deprive of equal

protection, or equal privileges and immunities,’ a claimant must

allege ‘some racial, or perhaps otherwise class-based,

invidiously discriminatory animus behind the conspirators’

action’ in order to state a claim.” Id. at 135 (quoting Griffin

v. Breckenridge, 403 U.S. 88, 102 (1971)) (emphasis in

original).

     Plaintiff has alleged no racial or class-based animus

behind the alleged conspiracy. His civil conspiracy claim under

§ 1985 is therefore dismissed without prejudice.

C. Monell liability

     Plaintiff also argues liability exists under Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658 (1978). [Docket

Entry 1 ¶ 1(a)]. Under Monell, municipalities may only be liable

when the government itself supported a violation of

                               12
constitutional rights; it “cannot be held liable solely because

it employs a tortfeasor — or, in other words, a municipality

cannot be held liable under § 1983 on a respondeat superior

theory.” Monell, 436 U.S. at 691 (emphasis in original).

     Plaintiff does not name a municipal entity as a defendant,

and there is no reasonable basis for the Court to construe the

complaint as being against Cumberland County, the location of

Bayside State Prison, because Bayside is not a county jail.

Plaintiff has not alleged facts indicating there was an

“affirmative proclamation of a policy or acquiescence in a well-

settled custom” of a municipality that caused his injuries.

Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).5

Plaintiff’s Monell claim is dismissed without prejudice.

D. Conspiracy - § 1983

     Plaintiff also alleges a conspiracy under § 1983 wherein

defendants extorted him, retaliated against him, assaulted him,

deprived him of due process, and covered-up the actions of other

corrections officers. “To prevail on a conspiracy claim under §




5 “Policy is made when a decisionmaker possess[ing] final
authority to establish municipal policy with respect to the
action issues an official proclamation, policy, or edict.
Government custom can be demonstrated by showing that a given
course of conduct, although not specifically endorsed or
authorized by law, is so well-settled and permanent as virtually
to constitute law.” Kirkland v. DiLeo, 581 F. App’x 111, 118 (3d
Cir. 2014) (internal quotation marks and citations omitted)
(alteration in original).
                               13
1983, a plaintiff must prove that persons acting under color of

state law ‘reached an understanding’ to deprive him of his

constitutional rights.” Jutrowski v. Twp. of Riverdale, 904 F.3d

280, 293–94 (3d Cir. 2018).

      After construing the complaint liberally and giving

Plaintiff the benefit of all reasonable inferences, the Court

will permit the § 1983 conspiracy claim to proceed. See id. at

294 (“A ‘conspiracy of silence’ among officers is actionable as

a § 1983 conspiracy because the coordinated officer conduct

‘impede[s] an individual’s access to courts’ and renders

‘hollow’ a victim’s right to redress in a court of law. (quoting

Vasquez v. Hernandez, 60 F.3d 325, 328–29 (7th Cir. 1995))).

V.   CONCLUSION

      For the reasons stated above, the official capacity claims

are dismissed with prejudice, and Plaintiff’s § 1985 conspiracy

and Monell claims are dismissed without prejudice. Plaintiff’s

conspiracy claim under § 1983 will proceed. An appropriate order

follows.




March 21, 2019                        s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                14
